TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                         JUDGMENT RENDERED JULY 17, 2019



                                    NO. 03-18-00570-CR


                            Danielle Sunshine Bledsoe, Appellant

                                               v.

                                 The State of Texas, Appellee




             APPEAL FROM 22ND DISTRICT COURT OF HAYS COUNTY
               BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
                  AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment of conviction. Therefore, the Court affirms the trial court’s judgment of

conviction. Because appellant is indigent and unable to pay costs, no adjudication of costs is

made.